
	
		I
		112th CONGRESS
		2d Session
		H. R. 6349
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2012
			Mr. Ross of Florida
			 (for himself, Mr. Coble, and
			 Mr. Johnson of Georgia) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend title 11 of the United States Code to increase
		  the maximum amount that may be paid to trustees for services rendered; to
		  repeal provisions relating the trustee administration of certain employee
		  pension plans; and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Bankruptcy Administration Improvement
			 Act of 2012.
		2.Compensation of
			 trustees in cases under chapter 7Title 11 of the United States Code is
			 amended—
			(1)in section
			 104—
				(A)in subsection
			 (a)—
					(i)by
			 inserting 330(b)(2), after 303(b),,
					(ii)in
			 paragraph (1) by striking and at the end,
					(iii)in
			 paragraph (2)—
						(I)by inserting
			 except as provided in paragraph (3), after (2),
			 and
						(II)by striking the
			 period at the end and inserting ; and, and
						(iv)by
			 adding at the end the following:
						
							(3)with respect to the amount specified in
				section 330(b)(2), to round to the nearest $5 the dollar amount that represents
				such change.
							,
				and
					(B)in subsection (b) by inserting
			 330(b)(2), after 303(b),, and
				(2)in section
			 330—
				(A)by amending
			 subsection (a)(7) to read as follows:
					
						(7)In determining the amount of reasonable
				compensation to be awarded to a trustee under chapter 7, the court shall treat
				such compensation as a commission, based on section
				326(a).
						,
				and
				(B)in subsection (b)(2) by striking
			 $15 and inserting $75.
				3.Limitation on
			 waiver of filing fees in cases under chapter 7The last sentence of section 1930(f)(1) of
			 title 28, United States Code, is amended by inserting (excluding any
			 part of such fee that is required under section 330(b) of title 11 to be paid
			 to a trustee and that such individual is able to pay in installments)
			 after subsection (a).
		4.Repeal of
			 provisions relating to the administration of certain employee benefit
			 plans
			(a)In
			 generalSection 521(a) of
			 title 11, United States Code, is amended—
				(1)in paragraph (5)
			 by adding and at the end,
				(2)in paragraph (6)
			 by striking ; and and inserting a period, and
				(3)by striking
			 paragraph (7).
				(b)Duties of
			 trusteesSection 704(a) of title 11, United States Code, is
			 amended—
				(1)in paragraph (10) by adding
			 and at the end,
				(2)by striking
			 paragraph (11), and
				(3)by redesignating
			 paragraph (12) as paragraph (11).
				(c)Conforming
			 amendmentSection 1106(a)(1) of title 11, United States Code, is
			 amended by striking (11),.
			5.Effective date;
			 application of amendments
			(a)Effective
			 dateExcept as provided in subsection (b), this Act and the
			 amendments made by this Act shall take effect on the 1st day of the 1st month
			 that begins more than 180 days after the date of the enactment of this
			 Act.
			(b)Application of
			 amendmentsThe amendments made by this Act shall apply only with
			 respect to cases commenced under title 11 of the United States Code on or after
			 the effective date of this Act.
			
